10. Missing persons in Cyprus (vote)
May I draw your attention to the fact that Mrs Resetarits and Mr Triantaphyllides have also signed this motion for a resolution? Mrs Resetarits on behalf of the Group of the Alliance of Liberals and Democrats for Europe and Mr Triantaphyllides on behalf of the Confederal Group of the European United Left/Nordic Green Left.
Mr President, allow me to inform you that we have among us today the three members of the Committee on Missing Persons for Cyprus: Mr Christophe Girod, the Chairman of the committee, representing the UN; Mrs Gülden Plümer Küçük, representing the Turkish Cypriots; and Mr Elias Georgiades, representing the Greek Cypriots. All the members of the Committee are here to obtain our support.
(Applause)
(Parliament adopted the resolution)